DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4 are cancelled. Claims 5-8 are allowed.

Applicant’s arguments regarding the objections to the specification have been fully considered and are persuasive. The objections of 9/30/2021 are withdrawn.

Allowable Subject Matter
Claims 5-8 are allowed. The following is an examiner’s statement of reasons for allowance:
Peleg (US 2015/0027455) teaches an electronic cigarette (abstract) having a disc shaped heating element (figure 7, reference numeral 711) with a hole in its center ([0030], figure 7, reference numeral 760). The heating element is mounted on a hollow core ([0030], figure 7, reference numeral 710) and that the core is a wick [0021]. However, Peleg does not teach or suggest the heating disc being a mesh, and discloses a far simpler structure than that of Liu (figure 7). It would therefore not have been obvious to combine the devices of Liu and Peleg.
Liu (US 2016/0000145) teaches an electronic cigarette [0018] comprising a mouthpiece assembly, an atomization assembly, a gas flow control assembly, and a glass housing [0018]. The mouthpiece assembly comprises a cigarette holder and a sealing ring ([0019], figure 3, reference numeral 2). A part projects across the open tube at the bottom of the cigarette holder (figure 2). The mouthpiece has a bottom rod (figure 3, reference numeral 5) that is attached to a middle support (figure 3, reference numeral 3), by a fixed screw (figure 3, reference numeral 4). The atomization assembly 
Malgat (US 10,555,556) teaches a cartridge for use with an aerosol generating system (abstract) having a two part liquid storage system with a first capillary material (figure 2, reference numeral 36) that is in direct contact with the heater and stacked below it (column 12, lines 10-32, figure 2, reference numeral 46). The heater is in the form of a mesh (column 3, lines 14-23). The first capillary material is flat and cylindrical and the heating mesh flat and is rectangular (figure 3). In other embodiments the capillary material and heater are tubular and define a central hollow (column 13, lines 55-67, column 14, lines 1-18, figure 6), however, Malgat does not teach or suggest the mesh heater or capillary material having central hollows and being flat discs as required by the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715